 In the Matter Of FAIRCFIILD ENGINE AND AIRPLANE CORPORATION, EM-PLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETI-TIONERCase No. 17-R-1720.-Decided February 9, 19418Mr. Harry M. McKay,ofWinfield, Kans., andMr. George Siefkin,of Wichita, Kans., for the Employer.Messrs. Howard W. RayandC. R. Richards,of Wichita, Kans., forthe Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Wichita,Kansas, onNovember 6, 1947, before William J. Scott, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and here hereby affirmed.Upon the entire record in the case, the National Labor Relations18ard 1 makes the following :FINDINGS OF FACTiut Oifli t^:Yi((giL'OSI:i:Cw.°.O1.THE BUSINESSOF THE EMPLOYER .Fairchild Engine and Airplane Corporation is a Maryland corpo-ration, with its x^nci al_ , e s s located in New York City, with vari-ous Divisions of the Employer located throughout the United States.Why DiyisiouJprinc_ipally.eoncernedlherein is known as the FairchildPer^sdn^(1 Plane Divisioxr,[ h6reinafterf referred to as the Kansas Plant,Kansas, inJuly 1946.TheEmployer is now engaged in desigining and building experimental air-phtnes1 at>Iits,JKalnsas P1antAorithe per§eanalcaircraft market in con-It 4 s 11 andlesispare ^pkrtsrfor serBviei lg,planes. foivvpiivate owners.During September; a-ridtOctober)1947;:the)Kialisas,,Pla»k%re'ceiwedl.fromgutsid^otheitae ot.a.rlszvs(shipxrlents of rawlm"aterialslamountiri in'Pursuant to the provisions of Section3 (b),of the, ,Act,the Bpard,hasdelegated itspowers in connection with this caseto a th^te^niaill=paneljconsfstinBoard Members[Chairman Herzog and Members Houston and Reynolds].g[iiT.d to tI r of that od 01 ion 9'9n sit ql''gatgqula 1a1(1 bvlalmlira zyli 1,111 oCT =76 1V.L. R. ^.,d. 8r[v+iflyutiai aour'.;yd; -{d,d;;uu.:.302 a.s!..I.x^r,sco'slasoq'w'Js'++5+.+u; ^ubie^-3e ;Ito + 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalue to approximately $1,000 per month.During the same periodthe Kansas Plant manufactured and shipped to customers throughoutthe United States and foreign countries spare parts amounting invalue to approximately $3,000 per month.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, claiming to representemployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees, including stockroom and ware-house employees, but excluding office and clerical employees '2 andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Employer contends that an election should not be directed atthis time because it is contemplated that the number of employeesin the unit found appropriate, above, will be increased by more than50 percent.As the Employer furnished no evidence as to the time the contem-plated expansion would occur, and as the record shows that therehas been no increase in employment since the petition was filed inDecember 1946, we shall direct an election at this time.3We shall direct that the question concerning representation beresolved by an election by secret ballot, subject to the limitations andadditions set forth in the Direction.2 The parties stipulated that shipping clerks were not to be Included, although originallysought by the Union in its petition3SeeMatter of Rowe-Jordan Furniture Corporation,74 N. L. R. B. 206. FAIRCHILD ENGINE AND AIRPLANE CORPORATIONDIRECTION OF ELECTION49As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Fairchild Engine and AirplaneCorporation,Winfield, Kansas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventeenth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation, or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented by International Association of Machinists, for the purposesof collective bargaining.